Citation Nr: 1609772	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  08-27 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for service-connected prostate cancer, status-post radical prostatectomy, prior to November 12, 2008.

2.  Entitlement to an increased rating for service-connected gastroesophageal reflux disorder (GERD), evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for service-connected erectile dysfunction.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from December 1980 to August 1981, July 2000 to June 2001, and December 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated December 2007 and August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The December 2007 rating decision granted entitlement to prostate cancer, status-post radical prostatectomy, and assigned a 40 percent evaluation.  In a February 2010 rating decision, the RO increased the assigned rating to 60 percent, effective November 12, 2008.  The Veteran did not express satisfaction with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

With respect to the prostate cancer claim, the Veteran testified at a hearing before a decision review officer (DRO) in November 2008.  In March 2010, he presented sworn testimony during a personal hearing, which was chaired by the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's VA claims file.

In a July 2010 decision, the Board denied the Veteran's claim of entitlement to an increased rating for prostate cancer, status-post radical prostatectomy.  The Veteran appealed to the United Stated Court of Appeals for Veterans Claims (Court).  In a June 2011 Order, the Court granted a Joint Motion for Remand, vacating the Board's decision (only to the extent that it had denied a rating greater than 40 percent for prostate cancer, status-post radical prostatectomy) and remanded the appeal for additional proceedings.  

In a January 2012 Board decision, the prostate cancer appeal was remanded for further development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a May 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to increased ratings for GERD and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  From October 9, 2008, the Veteran's service-connected prostate cancer, status-post radical prostatectomy, is manifested by voiding dysfunction requiring the wearing of absorbent materials, which must be changed more than four times a day.

2.  Prior to October 9, 2008, the Veteran's service-connected prostate cancer, status-post radical prostatectomy, was manifested by voiding dysfunction requiring the wearing of absorbent materials, which must be changed two to four times per day.

3.  The evidence does not show that the Veteran's service-connected prostate cancer, status-post radical prostatectomy, is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for an initial disability rating of 60 percent, and no higher, for the Veteran's prostate cancer, status-post radical prostatectomy, have been met from October 9, 2008.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Codes (DCs) 7527, 7528 (2015).

2.  The criteria for an initial disability rating in excess of 40 percent for the Veteran's prostate cancer, status-post radical prostatectomy, have not been met prior to October 9, 2008.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. § 4.115a, 4.115b, DCs 7527, 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, however, the Veteran's claim for an increased initial rating for his service-connected prostate cancer is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the December 2007 rating decision, the RO issued a letter dated in May 2007 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  In the December 2007 rating action, the RO granted service connection for prostate cancer, status-post radical prostatectomy, and a 40 percent disabling was assigned.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board concludes that the duty to notify has been met.

The Board also finds that the duty to assist has been met.  The agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs), VA and private treatment records, and secured examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. §3.159(c)(1)-(3). 

VA examinations were obtained in May 2007, April 2010, and September 2012 with respect to the pending increased rating claim.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 40 percent evaluation for his service-connected prostate cancer prior to November 12, 2008 and a 60 percent disability rating from November 12, 2008.  As will be detailed below, the Board finds that a 60 percent disability rating was warranted from October 9, 2008, but no earlier.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Here, the Veteran's prostate cancer has been evaluated under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  Under this Code, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the evaluation is to be based upon residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115a, DC 7528.

In cases of renal dysfunction, a noncompensable rating is warranted for albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101.  A 30 percent disability rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  Higher ratings are available for additional symptoms such as constant albuminuria, definite decrease in kidney function, generalized poor health, and particular BUN or creatinine percentages.  Id.

The evidence, as well as the Veteran's own contentions clearly establish that the predominant residual of the Veteran's prostate cancer is voiding dysfunction.  There is no evidence of significant renal dysfunction or urinary tract infection.

Cases of voiding dysfunction are rated as either urine leakage, frequency, or obstructed voiding.

With continual urine leakage, post-surgical urinary diversion, urinary incontinence or stress incontinence, a 40 percent evaluation is in order for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation contemplates the use of an appliance or the wearing of absorbent materials, which must be changed more than four times per day.  38 C.F.R. § 4.115a.

In cases of urinary frequency, a maximum 40 percent schedular evaluation is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night.  Further, under 38 C.F.R. § 4.115a, there is no basis for an evaluation in excess of 30 percent for either obstructed voiding or urinary tract infections.  38 C.F.R. § 4.115a.

For the reasons set forth below, the Board finds that a 60 percent evaluation is warranted from October 9, 2008, for the service-connected residuals of prostate cancer; however, an evaluation in excess of the currently assigned 40 percent rating is not warranted prior to October 9, 2008.

Private treatment records confirm that prostate cancer was first suspected and confirmed via biopsy in early 2006, followed by a radical prostatectomy in June 2006.  This procedure was performed at a private facility and, initially, the Veteran experienced minimal complications with only slight erectile dysfunction and no report of incontinence.  In October 2006, it was noted that the Veteran had experienced mild incontinence, which was "almost completely resolved."  Subsequently, private treatment records dated in April 2007 indicated that the Veteran's continence "is almost perfect."

The Veteran was afforded a VA examination in May 2007 at which time a history of radical prostatectomy following a June 2006 diagnosis of prostate cancer was confirmed.  The Veteran reported that he had generally done well since that time, with reported symptoms of erectile dysfunction and occasional urinary incontinence.  Essential hypertension was also noted.  He explained that the incontinence occurred "if he waits too long to urinate."  The Veteran stated that he used Depends on a daily basis to manage his urinary incontinence, averaging two per day.  His history was otherwise negative for related symptomatology.  On physical examination, his kidneys were not palpable and no abdominal tenderness was noted.  A PSA test was negative for any indication of prostate cancer recurrence.

The Veteran also received private follow-up treatment for his residuals of prostate cancer.  Private treatment records dated in October 2007 reported the Veteran had no urinary incontinence and, in November 2007, it was noted the Veteran had mild residual incontinence that "has been steadily improving."  The Veteran's PSA levels remained within normal limits and his hypertension was stable.

In his January 2008 notice of disagreement, the Veteran stated the he used the bathroom several times an hour to urinate.  He explained that, were he not to urinate so frequently, his use of diapers or other absorbent materials would average four to six per day.  He also stated he awoke three to four times per night to urinate.

In his September 2008 VA Form 9, the Veteran reported that he experiences constant leaking from his bladder if standing or walking.  He stated that he goes through four to six Depends per day and "[t]his does not include what I used at home."  He reported four to five bathroom trips per hour.

A VA treatment record dated in October 2008 indicated that the Veteran experienced "constant urinary leakage."
In November 2008, the Veteran presented personal testimony at a DRO hearing.  He testified that he experiences constant urinary incontinence that is "[s]ometimes light and sometimes more severe," but always if he is standing or walking.  He reported that "[m]ost of the time I am moving around, which [a]ffects the quality of my life."  He stated he uses four to six Depends diapers per day.  The Veteran also indicated that he goes to the bathroom four to five times per hour.

In a March 2010 statement that the Veteran submitted following the hearing, he reported that if he is standing or walking, he experiences constant bladder leakage.  He stated that he is required to move around at his job, which affects his quality of life.  The Veteran reported that he goes through four to six Depends diapers per day, with the additional supplementation of Depends guards, "that can be used inside the Depends and removed fairly easily."  He further stated that he still makes four to five trips to the bathroom every hour, when he is hydrated.

In addition, the Veteran presented sworn personal testimony at a March 2010 Board hearing, at which time he reiterated that he experiences constant leaking from his bladder when he is standing or walking.  See the March 2010 Board hearing transcript, pg. 3.  He reported that "[m]ost of the time with my job, I'm moving around which vastly affects the quality of my life having to change Depends so often during the day."  Id. at 3-4.  He also stated that his voiding dysfunction makes it "very difficult to maintain personal hygiene."  Id. at 4.  He indicated that he uses three to four Depends per day with additional supplemental Depends guards, which are smaller absorbent inserts.  Id.  The Veteran reported that he goes to the bathroom once an hour and wakes to urinate two to three times per night.  Id.  He confirmed that his symptoms have been the same since May 2007.  Id. at 7.

The Board has thoroughly reviewed the record, including medical and lay evidence, and finds that the criteria for a rating of 60 percent were met for the Veteran's service-connected prostate cancer, status-post radical prostatectomy, from October 9, 2008.  The Board observes that the October 2008 VA treatment record documented a marked change in the description of the Veteran's urinary incontinence symptoms; in particular, the treatment record indicated that the Veteran experienced 'constant' urinary leakage.  These findings are consistent with the Veteran's testimony at the November 2008 DRO hearing, upon which the RO based its grant of the 60 percent evaluation for the service-connected prostate cancer, status-post radical prostatectomy.  See, e.g., the rating decision dated February 2010.

The Board additionally finds that the criteria for a rating in excess of 40 percent were not met for the Veteran's service-connected prostate cancer at any time prior to October 9, 2008.  Crucially, VA and private treatment records dated prior to October 2008 repeatedly documented the Veteran's mild incontinence symptoms.  See, e.g., the private treatment records dated October 2006, April 2007, and November 2007.  Additionally, at the May 2007 VA examination, the Veteran reported that he used an average of two Depends diapers per day.

The Board recognizes the Veteran has contended that he uses four to six absorbent materials per day at work, with the use of additional materials at home.  See the VA Form 9 dated September 2008 and the Veteran's statement dated March 2010.  Critically, the Veteran's own testimony at the March 2010 Board hearing contradicted his assertions concerning the frequency of use of absorbent materials.  To this end, at the March 2010 Board hearing, the Veteran reported that he used three to four Depends adult diapers per day and has done so since May 2007.  See the March 2010 Board hearing transcript, pgs. 4, 7.  In fact, he explained that he additionally relied upon Depends guards, which are small absorbent inserts.  Id.  He clarified that it was this absorbent material, which required additional changing.  Id.  The Board notes that, to the extent that the Veteran is asserting a Depends guard insert is absorbent materials that requires changing and should therefore warrant an increased rating under DC 7528, the Depends guards are supplemental materials that the Veteran uses for his comfort.  The actual absorbent material is the diaper itself, which as explained by the Veteran, was not required to be changed in excess of four times per day.  As such, the Board does not find that, prior to October 9, 2008, the Veteran's urinary dysfunction symptomatology met the criteria for a 60 percent rating under DC 7528.  This finding is buttressed by VA and private treatment records dated prior to October 2008, which repeatedly document minimal incontinence.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (VA "may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran" in determining whether documents submitted by a veteran are "satisfactory" or "credible" evidence).

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that his service-connected prostate cancer, status-post radical prostatectomy, most closely approximated a 60 percent disability rating under DC 7528 from October 9, 2008.  The evidence of record, however, has not shown that the Veteran's prostate cancer, status-post radical prostatectomy, warrants a disability rating in excess of 40 percent prior to October 9, 2008; therefore, to that extent the claim must be denied.

III.  Additional considerations

Additionally, the Board finds that the Veteran's prostate cancer, status-post radical prostatectomy, does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for prostate cancer, status-post radical prostatectomy, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's prostate cancer residuals with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current schedular ratings under DC 7528 are adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not suggested that his prostate cancer, status-post radical prostatectomy, precludes his employment.  Additionally, there is no indication in the record that the Veteran's service-connected prostate cancer has negatively impacted his employability.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER

An initial rating of 60 percent, and no higher, from October 9, 2008 is granted for prostate cancer, status-post radical prostatectomy, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to rating in excess of 40 percent for prostate cancer, status-post radical prostatectomy, prior to October 9, 2008, is denied.


REMAND

With respect to the claims of entitlement to increased ratings for GERD and erectile dysfunction, the Veteran filed a timely substantive appeal in May 2013, in which he requested a hearing before a Veterans Law Judge at the RO as well as a hearing before a decision review officer.  A review of the claims file shows that the Veteran was afforded an informal hearing before a decision review officer in January 2014; however, he has not been afforded a Board hearing as to the GERD and erectile dysfunctions claims currently on appeal.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).

Given the Veteran's timely request, a remand of the issues of entitlement to increased ratings for GERD and erectile dysfunction is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a VLJ as to the claims of entitlement to increased ratings for GERD and erectile dysfunction.  The Veteran should be notified in writing of the date, time, and location of the hearing.  The claims file should be returned to the Board in advance of the hearing so that the presiding VLJ has time to prepare.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


